        Case: 4:19-cr-00275-CAB Doc #: 6 Filed: 10/18/19 1 of 2. PageID #: 11




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 4:19CR275
                                                   )
                Plaintiff,                         )   MAGISTRATE JUDGE
                                                   )   GEORGE J. LIMBERT
                                                   )
                v.                                 )
                                                   )
 BERNARD HASLEY,                                   )
                                                   )   PETITION FOR WRIT OF HABEAS
                Defendant.                         )   CORPUS AD PROSEQUENDUM

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF OHIO, EASTERN DIVISION:

        The petitioner, David M. Toepfer, Assistant United States Attorney for the Northern

District of Ohio, respectfully submits to the Court that BERNAD HASLEY is now confined in

the Mahoning County Jail, Youngstown, Ohio, and is in the custody of the Sheriff for said

Institution.

        Your petitioner further shows to the Court that the defendant has been charged in this

District with a violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2), and

pursuant to said charge is to appear for Arraignment on October 29, 2019, at 9:00 a.m. before the

Honorable Magistrate Judge George J. Limbert in the United States District Court for the

Northern District of Ohio, Eastern Division.

        WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum

issue from this Court to the above-named custodian and/or the United States Marshal at

Youngstown, Ohio or their designee, and/or ATF and/or the Ohio Department of Rehabilitation
           Case: 4:19-cr-00275-CAB Doc #: 6 Filed: 10/18/19 2 of 2. PageID #: 12



and Corrections to produce the defendant before this Court at the above-specified time and place

and for such other and further proceedings as the Court may deem proper as it pertains to the

prosecution of said charges; and that immediately after the said defendant completes this and any

future court proceedings, he be returned to said custodian under safe and secure conduct.

                                                     Respectfully submitted,

                                                     BRIDGET M. BRENNAN
                                                     First Assistant United States Attorney

                                              By:    /s/ David M. Toepfer
                                                     David M. Toepfer (OH: 0068008)
                                                     Assistant United States Attorney
                                                     100 E. Federal Street, City Centre One;
                                                     Suite 325
                                                     Youngstown, OH 44503
                                                     (330) 740-6986
                                                     (330) 746-0239 (facsimile)
                                                     David.Toepfer@usdoj.gov


       I, David M. Toepfer, do declare under penalty of perjury that the foregoing is true and

correct.

                                                    s/ David M. Toepfer
                                                    David M. Toepfer
                                                    Assistant United States Attorney


Executed on 10/18/2019.




                                                2
